UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Commission File No. 000-22166 AETRIUM INCORPORATED (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 41-1439182 (I.R.S. Employer Identification No.) 2350 Helen Street, North St. Paul, Minnesota ( Address of principal executive offices) (Zip Code) (651) 770-2000 (Registrant's telephone number including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,“ “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R Indicate by a checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes £No R Number of shares of Common Stock, $.001 par value, outstanding on October 30, 2010 AETRIUM INCORPORATED INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) as of September 30, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations (unaudited) for the three and nine months ended September 30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2010 and 2009 5 Notes to unaudited condensed consolidated financial statements 6 -10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 -15 Item 4T. Controls and Procedures 15 PART II.OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Reserved 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 EXHIBIT 10.1 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 31.3 EXHIBIT 32.1 2 PART 1. FINANCIAL INFORMATION Item 1.Financial Statements AETRIUM INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share data) ASSETS September 30, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Other current assets Total current assets Property and equipment: Furniture and fixtures Equipment Less accumulated depreciation and amortization ) ) Property and equipment, net 98 98 Noncurrent asset, other 44 — Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Trade accounts payable $ $ Accrued compensation Other accrued liabilities Total current liabilities Commitments and contingencies Shareholders' equity: Common stock, $.001 par value; shares authorized: 30,000,000; shares issued and outstanding: 10,781,451 at September 30, 2010 and 10,605,631 at December 31, 2009 11 11 Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 AETRIUM INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share data) Three months ended September 30, Nine months ended September 30, Net sales $ Cost of goods sold Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Income (loss) from operations 4 ) ) Interest income, net 21 29 55 Income (loss) before income taxes 25 ) ) Income tax benefit — 57 Net income (loss) $ 25 $ ) $ $ ) Income (loss) per share: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 4 AETRIUM INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine months ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation expense 43 51 Share-based compensation expense Deferred income taxes — ) Changes in assets and liabilities: Accounts receivable, net ) Inventories ) Other current assets 21 ) Noncurrent asset, other ) 2 Trade accounts payable ) Accrued compensation ) 51 Other accrued liabilities 30 ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Collection of note receivable 83 79 Net cash provided by investing activities 40 58 Cash flows from financing activities: Proceeds from exercise of stock options — Repurchase of shares in connection with exercise of stock options ) — Payments on long-term debt — ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. 5 AETRIUM INCORPORATED NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION The condensed consolidated balance sheet at December 31, 2009 has been derived from our audited financial statements. In the opinion of management, the unaudited interim condensed consolidated financial statements include all adjustments (consisting only of normal, recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows for the interim periods presented. The results of operations for the three and nine months ended September 30, 2010 are not necessarily indicative of the operating results to be expected for the full year or any future period. The accompanying unaudited condensed financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures, normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted, pursuant to such rules and regulations. Therefore, these financial statements should be read in conjunction with the consolidated financial statements and accompanying footnotes included in our Annual Report on Form 10-K for the year ended December 31, 2009. The carrying amounts of financial instruments such as cash equivalents, accounts receivable, other current assets, accounts payable, accrued expenses and other current liabilities approximate the related fair values due to the short term maturities of these instruments. 2. CASH AND CASH EQUIVALENTS At September 30, 2010, our cash and cash equivalents balance of approximately $10.0 million consisted of demand deposits in bank checking and savings accounts. Occasionally we invest in cash equivalents, which are highly liquid investments with a maturity of three months or less when purchased. At December 31, 2009 our investments in cash equivalents amounted to $4.0 million and consisted of investments in bank certificates of deposit (CDs).Although we maintain our cash and cash equivalents at multiple financial institutions in order to increase the amounts covered by insurance of the Federal Deposit Insurance Corporation (FDIC), some portion of our cash and cash equivalents generally exceeds the insurance limits of the FDIC. 3. NOTE RECEIVABLE In connection with the sale of our Dallas operations to WEB Technology, Inc. (WEB) in 2006, we received a promissory note from WEB that provides for installment payments through December 2010. The note receivable balance amounted to $54,498 and $137,373 at September 30, 2010 and December 31, 2009, respectively and is included in the caption “Other current assets” in our consolidated balance sheet. 4. SHARE-BASED COMPENSATION Aetrium uses the fair value method to measure and recognize share-based compensation. We determine the fair value of share-based awards on the grant date using the Black-Scholes option valuation model. The weighted-average fair value of options granted during the nine months ended September 30, 2010 was determined to be $0.90. Weighted average assumptions used in applying the Black-Scholes option-pricing model to estimate the fair value of options granted were as follows: 6 Expected stock price volatility 50 % Risk-free interest rate % Expected dividend level 0
